Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The examiner notes the selection of group 1 claims 1-42 and the election of the first species component wherein, ii is a hydrofluoroether or an alkyl perfluoroalkene ether as the first species and the second requires species of group iv as an alcohol. Please note this is one restriction and 2 election of species, see office action of 06/08/2022 and the response in 6/30/2022. These were all made without traverse in the response. It is noted that the (ii) and (iv) election of species groups are as defined in claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected for using the trade names of HFE (number) in 5 different iterations in claim 5. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. See MPEP 2173.05(u).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 9-22, and 31-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shellef et al  (US 20170283959 A1) and Robin et al  (US 2016/0326468 A1)
Regarding claims 1, 4-5, 9-22, and 31-41, Shellef et al teaches a composition (abstract) that is an azeotrope (p 10). The composition contains and can consist essentially of:
A. trans 1-2-dichloroethylene used in the amount of 80-90% or more of the composition (p 24).
B. A third component which is 1,1,2,2,3,3,4-heptafluorocyclopentane (p 25) used in the amount of up to 10-20% of the composition, see p 27.  
C. An alcohol including ethanol or isopropanol, see p 28. This is used in the amount of up to 5% of the composition. See p 28-29.
Other components may be used known in the art, see p 28 and 33.
The composition is used as a non-flammable azeotrope cleaner. 
Shellef does not specifically state the use of methyl perfluoroheptene ether.
Robin teaches a cleaning  composition (abstract) that is an azeotrope (p 19). The composition contains and can consist essentially of:
A. trans 1-2-dichloroethylene used in the amount of 90 or more of the composition (p 24)
Other fluorinated components.
C. A hydrofluorocarbon which is specifically methyl perfluoroheptene ether in a mixture of configurations, see p 21. This is used in the amount of up to 8% of the composition, see p 24.
D. An alcohol including ethanol or isopropanol, see p 43. This is used in the amount of up to 50% of the composition.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the methyl perfluoroheptene of Robin in the invention of Shellef. Shellef already calls for use of other additives and fluoro compounds known in the art, and the perfluoroheptane of Robin used in that amount makes a low toxicity and high solvency cleaning product, see p 8.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The boiling point of the composition would be 46C at 1 atm, see p 24. As set forth in MPEP 2112, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The USPTO has a sound basis for believing that the prior art and the instant application are the same. The exact same components are used in the same amount.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shellef et al  (US 20170283959 A1) and Robin et al  (US 2016/0326468 A1) and Doyel et al. 
To see what Shellef teaches please see above. Shellef does not specifically state the use of 1,1,1,2,2,3,4,5,5,5-decafluoro-3-methoxy-4-trifluoromethylpentane.
Doyel teaches a cleaning composition (abstract) which contains dichloroethylene (p 70) and ethanol. Doyel teaches that 1,1,1,2,2,3,4,5,5,5-decafluoro-3-methoxy-4-trifluoromethylpentane is a rinsing solvent known in the art of cleaning compositions. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the pentane rinsing solvent of Doyel in the invention of Shellef. Shellef already calls for use of other additives and fluoro compounds known in the art, and the pentane rinsing solvent of Doyel is an effective rinsing solvent for a cleaning composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771